Citation Nr: 0824863	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-31 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred on February 25, 2006, at Claremore Regional 
Hospital.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions, dated in April and May 
2006, by the Department of Veterans Affairs (VA) Medical 
Center in Muskogee, Oklahoma (VAMC).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the veteran, 
the treatment received by him on February 25, 2006, at 
Claremore Regional Hospital is shown to have been rendered 
for a medical emergency.  

2.  On February 25, 2006, the veteran was rated permanently 
and totally disabled as a result of his service-connected 
disabilities.  Specifically, he was service-connected for the 
following conditions: amputation of the right leg, below the 
knee, rated 60 percent disabling; dermatitis of the right 
knee and stump, rated 30 percent disabling; degenerative 
joint disease of the lumbar spine, rated 20 percent 
disabling; bursitis of the left hip, rated 10 percent 
disabling; and degenerative joint disease of the left knee, 
rated 10 percent disabling.  He had also been granted 
entitlement to a total disability rating based upon 
individual unemployability, effective from May 2004.

3.  Resolving all reasonable doubt in favor of the veteran, 
VA or other federal facilities were not feasibly available to 
him on February 25, 2006.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
private medical expenses incurred on February 25, 2006, at 
Claremore Regional Hospital have been met.  38 U.S.C.A. § 
1728 (West 2002); 38 C.F.R. § 17.120 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable disposition herein, the Board finds 
that a discussion as to whether VA's duties to notify and 
assist the veteran have been satisfied is not required.  The 
Board also finds that no further notification or assistance 
is necessary, and that deciding the appeal at this time is 
not prejudicial to the veteran.

Historically, the veteran served on active duty in the Army 
from September 1942 to May 1946, including service in the 
Rhineland and Northern France.  A review of his report of 
separation, Form DD 214, revealed that he was awarded a 
Combat Infantryman Badge, as well as a Purple Heart.  A 
review of his service medical records indicated that he had 
suffered a traumatic below knee amputation of his right leg 
during combat in Germany in April 1945.

In the present appeal, the veteran is seeking payment or 
reimbursement of private medical care expenses incurred on 
February 25, 2006, at Claremore Regional Hospital.  He 
contends that VA facilities were not feasibly available to 
provide the medical services which he received, and that he 
had simply sought treatment at the nearest emergency room in 
response to a medical emergency.

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a)(1)-(8); 38 
C.F.R. § 17.52.  However, the veteran in this case is not 
alleging that VA contracted with Claremore Regional Hospital 
for the medical treatment at issue herein.

In adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the veteran received in a private facility on 
February 25, 2006.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the U.S. Court 
of Appeals for Veterans Claims (Court) noted that emergency 
medical care received from a non-VA hospital requires 
authorization pursuant to 38 C.F.R. § 17.54.  The veteran in 
Smith argued that his non-VA care was authorized because his 
VA treating physician had informed him that arrangements were 
made for him to be treated at a non-VA medical facility.  The 
Court, in rejecting that contention, observed that the advice 
of a doctor to go to a non-VA hospital is not the specific 
type of authorization of payment contemplated in the VA 
regulation.  In this case, there is no evidence that the 
veteran obtained proper authorization for payment of the 
private medical expenses he incurred on February 25, 2006.  
The veteran has never asserted that such authorization was 
given, and there is no evidence of record suggesting that any 
such authorization was given.  Similar to the Smith case, 
specific formalities which must be followed under 38 C.F.R. § 
17.54 were not complied with, as a result of which proper 
authorization from VA was not obtained.  

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  In this 
case, there is no evidence that the veteran obtained proper 
authorization for payment of the private medical expenses 
incurred on February 25, 2006, from a VA employee with 
appropriate authority, namely the VAMC director or a VA 
clinic director.  Accordingly, the Board must conclude that 
prior authorization for the private medical treatment 
received on February 25, 2006, was not obtained pursuant to 
38 C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

The Court has stated that a:

second avenue for potential relief for a 
veteran entitled to VA care forced to 
obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the 
Secretary "may, under such regulations 
as the Secretary shall prescribe, 
reimburse . . . for the reasonable value 
of such care or services . . . for which 
such veterans have made payment."

Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a).

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse veterans 
entitled to hospital care or medical services for the 
reasonable value of such services that are provided by a non-
VA facility if: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran for an adjudicated service-connected 
disability, for a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability, for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or for any illness, injury, or dental condition 
in the case of a veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of care or treatment to make possible such 
veteran's entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return to 
a course of training which was interrupted because of such 
illness, injury, or dental condition; and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 
1728(a)(1)-(3).  All three statutory requirements must be met 
before reimbursement can be authorized.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone, 10 Vet. App. at 547.  

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.  

In support of his claim herein, the veteran alleges that the 
condition for which he sought treatment on February 25, 2006, 
constituted a life-threatening medical emergency, and at the 
time he sought treatment, VA or federal facilities were not 
feasibly available to him.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that payment or reimbursement of private medical 
expenses incurred February 25, 2006, at Claremore Regional 
Hospital is warranted.  

At the time of his treatment, the veteran had been rated 
permanently and totally disabled since May 2004.  
Specifically, on February 25, 2006, he was service-connected 
for the following conditions: amputation of the right leg, 
below the knee, rated 60 percent disabling; dermatitis of the 
right knee and stump, rated 30 percent disabling; 
degenerative joint disease of the lumbar spine, rated 20 
percent disabling; bursitis of the left hip, rated 10 percent 
disabling; and degenerative joint disease of the left knee, 
rated 10 percent disabling.  He had also been granted 
entitlement to a total disability rating based upon 
individual unemployability, effective from May 2004.  Basic 
eligibility under 38 U.S.C. Chapter 35 was established, 
effective from May 2004.

The Board further finds the evidence of record to be in 
equipoise as to whether the treatment received from the 
Claremore Regional Hospital on February 25, 2006, was 
rendered for a medical emergency.  On his substantive appeal 
form, filed in October 2006, the veteran indicated that he 
sought treatment on February 25, 2006, for complaints of 
chest pains, which were at the time thought to be the result 
of a heart attack.

Medical treatment reports, dated on the morning of February 
25, 2006, noted the veteran's complaints of chest pain and 
shortness of breath.  The report indicated that his skin 
color was ashen with pale lip color, and that he received no 
relief from 2 nitro sl.  A subsequent treatment report from 
that morning indicated that the veteran's treating nurse 
"felt like he was having an acute MI."  The report also 
noted that the veteran's treating physician told the nurse to 
call an ambulance and have the veteran transported to 
Claremore Regional Hospital.

Treatment reports from Claremore Regional Hospital, dated on 
February 25, 2006, noted that the veteran's complaints of 
left chest pain for the past two days.  His admission report 
concluded with an impression of right lower lobe pneumonia 
and chest pain.  After the veteran was stabilized, he was 
subsequently transferred for treatment at the VA medical 
center in Muskogee, Oklahoma.  

Under these circumstances, the Board finds the evidence to be 
in equipoise as to whether this treatment was rendered in a 
medical emergency, and therefore, resolving all reasonable 
doubt in favor of the veteran, the treatment received from 
Claremore Regional Hospital on February 25, 2006, is shown to 
have been rendered for a medical emergency.  

Finally, the Board finds that a VA or federal facility was 
not shown to be feasibly available to the veteran on February 
25, 2006.  On his substantive appeal form, dated in October 
2006, the veteran indicated that the nearest federal facility 
at the time he sought treatment was over one hour away.  The 
record also indicates that Claremore Regional Hospital was 
only three miles away from the veteran's assisted living 
facility, his location at the time he sought treatment.  
Finally, the record indicates that the veteran was sent the 
Claremore Regional Hospital on the advice of his private 
physician, after his attending nurse reported that "she felt 
like he was having an acute MI."  Compare 38 C.F.R. 
§ 17.1002 (c).  Under these circumstances, and once again 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that federal facilities are not shown to be 
feasibly available to the veteran on February 25, 2006.

The Board therefore finds that the evidence as a whole 
supports reimbursement or payment for the unauthorized 
private medical care that the veteran received on February 
25, 2006, at Claremore Regional Hospital under the provisions 
of 38 U.S.C.A. § 1728(a).  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 
(1990). The appeal is therefore granted.




ORDER

Payment or reimbursement of private medical expenses incurred 
on February 25, 2006, at Claremore Regional Hospital, is 
granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


